DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. Claims 71-95 are pending in the application. 

                             EXAMINER’S           COMMENT
3. Claims 71-95, renumbered as claims 1-25, are allowed since applicant’s arguments filed on Jan. 20, 2022 were persuasive regarding claiming  priority to earlier application 11/093,626 filed on  of March 30, 2005. The examiner agrees with the applicants arguments that Keskeny’s reference is not a prior art reference since applicants are entitled to the priority date of March 30, 2005. Furthermore, the applicants have submitted terminal disclaimer to overcome all ODP rejections. 

4. The drawings are accepted.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                 /CHARANJIT AULAKH/                                 Primary Examiner, Art Unit 1625